Citation Nr: 1608501	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:  Byron Dinkla



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  Thereafter, the Veteran served in the National Guard with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied entitlement to service connection for asthma in a July 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted Joint Motion for Remand in April 2013.  In an April 2013 order, the Court granted the Joint Motion, vacated the Board's July 2012 decision, and remanded the matter for compliance with the Joint Motion.  The case was returned to the Board and remanded in January 2014 and June 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has asthma related to active duty service.  Essentially, he asserts that while he suffered from allergy-induced childhood asthma, it is different than his current asthma, which he claims is exercised-induced and was caused by service, to include a specific incident which occurred on ACDUTRA in June 1978.

Pursuant to the Joint Motion, the Veteran was provided with a new VA examination in February 2014.  The examiner opined that the Veteran's asthma was less likely than not caused or aggravated beyond its natural progression by active duty or ACDUTRA service, but was a continuation and part of the natural progression of his asthma.  In the June 2015 remand, the Board found the examination to be inadequate because the examiner did not provide an adequate rationale for the opinion.  As such, an addendum opinion was obtained in September 2015.  Upon review, however, the Board finds that the September 2015 addendum opinion is also inadequate for purposes of determining service connection.  The examiner again opined that the Veteran's asthma was less likely than not related to his service, and that it was due to the natural progression of the disease.  The VA examiner essentially provided the same opinion without providing further rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  As such, the Board finds remand is warranted for an additional opinion in order to comply with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id

Furthermore, upon review of the Veteran's claims file, it is clear that he has received disability compensation from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.

Additionally, it appears the Veteran may receive continuous treatment through VA.  While complete treatment records have not been added to the record beyond June 2007, a problem list from a VA Medical Center is of record which seems to indicate that the Veteran has continued to receive VA treatment.  As such, the Board finds the RO should obtain any VA treatment records dated from June 2007 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2007 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Forward the Veteran's claims file to the VA examiner who provided the February 2014 and September 2015 opinions, or an appropriate substitute if unavailable, for an addendum opinion.  If necessary, schedule the Veteran for additional examination.  The examiner should be provided with a summary of the Veteran's periods of active duty and ACDUTRA service.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA examination reports, and with specific consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should specifically answer the following questions:

(a)  Is the Veteran's current asthma, which he asserts is exercise-induced, the same disease as his childhood asthma, which he asserts was allergy-induced?

(b)  If the answer to (a) is yes, does the evidence show that it is clear and unmistakable (obvious and manifest) that the pre-existing asthma was not aggravated by active duty or ACDUTRA service or that any increase in disability was due to the natural progression of the disease? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  In other words, it is clear and unmistakable that any worsening was due to the natural progression of the disability.

(c)  If the answer to (a) is no, is it at least as likely as not (50 percent probability or more) that the Veteran's current asthma had onset in, was caused by, or is otherwise related to the Veteran's active duty or ACDUTRA service?


In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for asthma.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




